1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   SHARP HEALTH PLAN, a California                      Case No.: 19-CV-983 JLS (JLB)
     nonprofit public benefit corporation,
12
                                         Plaintiff,       ORDER RE: MARCH 25, 2020 JOINT
13                                                        STATUS REPORT AND ORDERING
     v.                                                   ADDITIONAL BRIEFING
14
     HEALTHEDGE SOFTWARE, INC., a
15                                                        (ECF No. 17)
     Delaware corporation; DOES 1 through
16   10, inclusive,
17                                   Defendants.
18
19         Presently before the Court is Plaintiff Sharp Health Plan and Defendant HealthEdge
20   Software, Inc.’s Joint Status Report (“Joint Rep.,” ECF No. 17), filed pursuant to the
21   Court’s June 24, 2019 Order Staying Action Pursuant to the First-to-File Rule, ECF No.
22   16. The Parties report that the Honorable Allison D. Burroughs of the United States District
23   Court for the District of Massachusetts denied Sharp’s motion to dismiss on jurisdictional
24   grounds in the first-filed action, HealthEdge Software, Inc. v. Sharp Health Plan, No. 1:19-
25   cv-11020-ADB (D. Mass. filed Apr. 30, 2019) (the “Massachusetts Action”). See Joint
26   Rep. at 2. Consequently, HealthEdge requests that this action be dismissed pursuant to the
27   first-to-file rule, see id., while Sharp requests that this action be stayed or transferred to
28   avoid any issues concerning the timeliness of its claims. See id. at 2–3.

                                                      1
                                                                                  19-CV-983 JLS (JLB)
1            The Court has already determined that the first-to-file rule applies. See ECF No. 16
2    at 6.    Given Judge Burroughs’ rejection of Sharp’s jurisdictional challenges to the
3    Massachusetts Action, the Court therefore has discretion to stay, transfer, or dismiss this
4    action. In re Bozic, 888 F.3d 1048, 1051–52 (9th Cir. 2018). Given Sharp’s concerns
5    regarding the statute of limitations, see Joint Rep. at 2–3, the Court is disinclined to dismiss
6    this action, see Alltrade, Inc. v. Uniweld Prod., Inc., 946 F.2d 622, 625 (9th Cir. 1991), and
7    “[a] court may transfer an action under the first-to-file rule or 28 U.S.C. § 1404 either sua
8    sponte, or upon motion of a party.” Lawyers Funding Grp., LLC v. Harris, No. CV 15-
9    04059 MMM (EX), 2015 WL 13298145, at *12 (C.D. Cal. Sept. 18, 2015). Nonetheless,
10   the Court concludes that additional briefing is merited.
11           Accordingly, the Court ORDERS Sharp to file a supplemental brief, not to exceed
12   ten (10) pages, addressing its preference for a stay or transfer to the District of
13   Massachusetts and the legal arguments supporting its preference on or before April 13,
14   2020. HealthEdge MAY FILE a response, not to exceed ten (10) pages, on or before
15   April 20, 2020. Absent further Order of the Court, no replies shall be filed, and no oral
16   argument held.
17           IT IS SO ORDERED.
18
19   Dated: March 30, 2020
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                   19-CV-983 JLS (JLB)
